UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00750-TLW-1)


Submitted:   June 3, 2010                 Decided:   June 17, 2010


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.   Rose
Mary   Sheppard  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Allen pled guilty to two counts of using and

carrying a firearm in relation to a crime of violence and aiding

and abetting such conduct, in violation of 18 U.S.C. §§ 924(c),

2   (2006).         His     counsel       has      filed      a   brief    under   Anders    v.

California,         386     U.S.        738     (1967),       asserting      there    are     no

meritorious arguments for appeal.                        Allen has submitted a pro se

supplemental brief in which he claims he was unaware he was

pleading guilty as an aider and abettor and that he is actually

innocent of brandishing a shotgun during and in relation to a

crime of violence.              The Government did not file a brief.

              We have reviewed the record and the plea colloquy and

find Allen’s guilty plea to the two charges was knowing and

voluntary      and        there    was        no    constructive          amendment   to    the

indictment.         The record clearly shows Allen was aware he was

pleading guilty to the two charges as an aider and abettor.

              We further find no error with Allen’s sentence.                              Allen

did   not   object         to     any    portion         of   the   presentence       report’s

calculations except regarding the amount of restitution which

was decided in his favor.                     Thus, any claim he may have would be

reviewed      for    plain        error.           To    demonstrate       plain   error,    an

appellant must establish that an error occurred, that it was

plain,   and    that       it     affected         his   substantial       rights.     United

States v. Olano, 507 U.S. 725, 731-32 (1993); United States v.

                                                   2
Hughes, 401 F.3d 540, 547-48 (4th Cir. 2005).                             There was no

error with respect to the Guidelines sentence because it was the

same   as   the     statutory     minimum       sentence      for    each    conviction.

Furthermore, the court granted the Government’s motion for a

downward departure.

             There are no grounds upon which to appeal the district

court’s decision to grant the downward departure and the extent

of   that   departure.       See       18   U.S.C.    §     3742(a)    (2006);       United

States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995).                             Even after

United States v. Booker, 543 U.S. 220 (2005), this court lacks

the authority to review a court’s decision to depart “unless the

court failed to understand its authority to do so.”                                  United

States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008).                              Clearly,

the court was aware of its authority to depart.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly,     we    affirm       the   judgment       of     the   district

court.       This    court   requires        counsel        inform    his    client,      in

writing,    of    his    right    to   petition       the    Supreme      Court      of   the

United States for further review.                If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to   withdraw     from    representation.         Counsel’s         motion    must    state

that a copy thereof was served on the client.                         We dispense with

                                            3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4